IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,910-01


                   EX PARTE CHARLES ALFRED JACKSON, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NO. C-1-009706-0810273-A IN THE CRIMINAL DISTRICT COURT NO. 1
                          FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and indecency with a child by contact and sentenced to concurrent terms of sixty

and twenty years’ imprisonment. The Second Court of Appeals affirmed the convictions. Jackson

v. State, No. 02-02-00198-CR (Tex.App.—Fort Worth Mar. 20, 2003).

        Applicant contends, inter alia, that he was denied his right to pursue a pro se petition for

discretionary review in this Court after his convictions were affirmed by the Fort Worth Court of

Appeals. The trial court recommends that relief be granted, and the writ record supports the

recommendation. See Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).
                                                                                                    -2-

       Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Second Court of Appeals in Cause No. 02-02-00198-CR that affirmed his

convictions in Cause No. 0810273D from the Criminal District Court No. 1 of Tarrant County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues. Applicant’s remaining claims are dismissed without prejudice.

See Ex parte Torres, 943 S.W.2d 469, 474 (Tex. Crim. App. 1997).

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 18, 2013
Do not publish